Citation Nr: 9909465	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to December 7, 
1993, for service connection for hypertension.

3.  What evaluation is warranted for hypertension since 
December 7, 1993?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, and from November 1973 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The Board notes that the veteran has also claimed that he is 
entitled to reimbursement for his medical care and 
medications that he required to treat his hypertension since 
his discharge from service in June 1979.  In a letter dated 
in November 1995, the RO notified the veteran that they had 
forwarded the veteran's statement to the VA Medical Center 
(VAMC) in Cleveland, Ohio.  As part of his substantive appeal 
submitted in February 1996, the veteran again raised this 
issue.  There is no indication in the record that any further 
action has occurred in regard to this claim and it is 
referred back to the VAMC for such further development as may 
be required.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
hypertension that was received at the RO on December 7, 1993.

2.  The veteran was granted service connection for 
hypertension in September 1994, with an effective date of 
December 7, 1993.



CONCLUSION OF LAW

An effective date prior to December 7, 1993, for a grant of 
service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

A review of the veteran's service medical records (SMRs) 
reveals that only his pre-induction physical examination from 
October 1966 and his separation examination from November 
1968 are included from his first period of service.  Neither 
examination report contains any reference to hypertension or 
any elevated blood pressure readings.  The SMRs from the 
veteran's additional periods of service demonstrate that he 
had elevated blood pressure readings on several occasions.  
On his June 1979 discharge examination, the veteran underwent 
three hourly readings as a result of a reading of 142/102 
obtained during his examination.  The three hourly readings 
were listed as 142/98, 142/96, and 150/92.  The examination 
also noted that the veteran was rechecked four days later 
with a reading of 142/98.

Included in the veteran's SMRs is a Department of the Army 
(DA) Form 664, Service Member's Statement Concerning 
Application for Compensation from the Veterans 
Administration, dated in June 1979.  The form advises 
separating personnel that have undergone prolonged 
hospitalization, or suffered from wounds, injury or disease 
in service to apply for compensation from the Veterans 
Administration by completing VA Form 21-526e.  The form 
further advises that applications be filed when the member 
leaves services, rather than later, as medical records are 
more easily attainable.  However, members are advised that 
they may file for compensation at any time after service.  
The veteran checked the block on the form that indicated that 
had not filed for VA compensation and signed in the block 
provided.

The veteran submitted an informal claim on a VA Form 21-4138, 
dated in October 1993, that was received by the RO on 
December 7, 1993.  He stated that he wanted to claim service 
connection for hypertension and PTSD.  He also submitted a 
typed VA Form 21-526, dated in November 1993, that claimed 
the same disabilities.  This form was also received by VA on 
December 7, 1993.

The veteran also submitted evidence from his private 
physicians, identified as E. Gullia, M.D., and a Dr. Torbeck.  
The records covered a period from September 1981 to April 
1994.  They recorded treatment for the veteran's 
hypertension.  

The veteran was afforded a VA general medical examination in 
May 1994 which provided a diagnosis of essential 
hypertension. 

The veteran was granted service connection for hypertension 
in September 1994.  He was assigned a 10 percent rating and 
an effective date of December 7, 1993.  He was notified of 
this action by way of a letter dated in September 1994.  The 
veteran was informed that his payments would begin 
"effective" January 1, 1994.

The veteran has argued that he is entitled to an earlier 
effective date for service connection.  He contends that he 
should have an effective date retroactive to his discharge 
from service in June 1979.  The veteran states that his 
hypertension was evident at the time of his discharge in June 
1979 and that he has been on continuous medications for his 
condition since that time.  He noted that his medical records 
clearly demonstrated his condition.  He also stated that he 
was never advised of his right to apply for a disability at 
the time he was discharged.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1).  Otherwise, the effective date of an award 
of compensation based upon direct service connection will be 
the date of receipt of a claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1998).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (1998).  In this case, however, 
while the informal claim identified the benefit sought the 
informal claim was not received by the RO until December 7, 
1993, the same date of receipt as his formal claim.

As indicated previously, the veteran submitted an informal 
claim that was dated in October 1993 but was not received at 
the RO until December 7, 1993.  Similarly, he submitted a 
formal claim that was dated in November 1993 that was also 
received at the RO on December 7, 1993.  The RO granted 
service connection for hypertension in September 1994 and 
correctly found the effective date to be the date the 
veteran's claims were received, December 7, 1993, the later 
date as called for in 38 C.F.R. § 3.400(b)(2)(i).  
Accordingly, the veteran's claim to establish an earlier 
effective date for service connection for hypertension must 
be denied.

With respect to any assertion that the veteran did not know 
that he was required to file a claim to receive benefits, and 
therefore did not file an earlier claim for compensation 
benefits, the Board observes that the United States Supreme 
Court has held that everyone dealing with the government is 
charged with knowledge of the federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. v. Merrill, 
332 U.S. 380, 384-85 (1947).  Hence, lack of knowledge of the 
law does not create a predicate upon which relief may be 
granted.  Moreover, the veteran's signature on DA Form 664 
reflects that he was advised of his right to file a claim for 
service connection at the time of his discharge in June 1979.

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the grant of an effective date prior to December 7, 
1993, for an award of service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to an effective date prior to December 7, 1993, 
for a grant of service connection for hypertension is denied.


REMAND

The veteran was afforded a VA psychological assessment in May 
1994, however, he failed to report for the clinical interview 
aspect of the assessment.  Psychological testing was 
conducted and the examiner's conclusion was that the veteran 
did not have a diagnosis of PTSD.  He was later given a 
psychiatric examination in May 1994 wherein that examiner 
also concluded that the veteran did not have a diagnosis of 
PTSD.  The examiner diagnosed dysthymia.

The veteran submitted several stressor statements about 
events in Vietnam that he felt contributed to his having 
PTSD.  He identified general attacks on his different units 
of assignment, the death of a soldier at a hotel, and the 
loss of a friend, identified as [redacted].  The RO 
requested verification of the veteran's stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in April 1997, a time subsequent to the veteran's 
VA examinations.  In December 1997, the USASCRUR replied with 
documents that supported, in general, attacks on units in the 
vicinity of the veteran's unit.  The report did not verify 
the incident involving the death of the soldier at a hotel.  
Further, the report indicated that there was no record of a 
[redacted] on Army casualty lists.  However, a review of the 
Vietnam Veterans Memorial Directory of Names does list the 
name of a [redacted] of Richmond, Indiana.  Richmond, 
Indiana, is the name of the town the veteran stated is where 
he met his friend when they boarded the bus for service 
together.  However, Mr. [redacted] was killed in 
Vietnam in September 1969, approximately 10 months after the 
veteran departed Vietnam and was separated from service.  

The veteran's representative has argued in a Brief on Appeal 
that the regulations used to evaluate psychiatric conditions 
were amended in November 1996.  More importantly, that the 
use of Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDER (DSM-IV) is now required to evaluate psychiatric 
disabilities.

In Cohen v. Brown, 10 Vet. App 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that VA has 
adopted DSM-IV in amending 38 C.F.R. §§ 4.125 and 4.126.  See 
61 Fed. Reg. 52695-52702 (1996).  Therefore, it was noted 
that:

The major effect (of the shift in 
diagnostic criteria) is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Id. at 153 (1997) (Nebeker, Chief Judge, concurring by way of 
synopsis).  

Accordingly, as it appears to the Board that the regulatory 
amendments to 38 C.F.R. §§ 4.125 and 4.126, and the 
incorporation of DSM-IV, may have a potentially liberalizing 
effect in adjudicating this claim for service connection for 
PTSD, see generally, Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Hence, as the January 1997 supplemental 
statement of the case stated that a diagnosis of PTSD must 
meet all of the criteria for PTSD listed in of DSM-III-R vice 
DSM-IV, further development is in order to adjudicate this 
claim using the new criteria.

Finally, the Board notes that the last VA examination of the 
veteran's hypertension disability was in May 1994.  The 
veteran was scheduled for three VA examinations in 1997 and 
1998 to evaluate his current level of disability in regard to 
his hypertension.  The veteran failed to report for all three 
examinations.  The veteran was asked in September 1997 to 
provide a reason for his failure to report, but he never 
responded.  The representative has argued that the Board 
should consider whether the veteran's psychiatric disability 
has made it hard for him to report for his examinations.  
However, he has not submitted any evidence to support that 
contention.  The Board further notes that the veteran 
submitted blood pressure readings from what appears to be 
March to June 1998, based on treatment by the VA.  He is 
obviously making it to the VA for treatment of his condition.  
Therefore, in light of the period of time that has elapsed 
since his last VA examination, it would be helpful to the 
Board to have the benefit of a recent examination that 
addresses the full extent of the veteran's hypertension 
disability and not just blood pressure readings.

Therefore, this case is REMANDED for the following action:

1.  The veteran indicated in a December 
1995 statement that he was under the care 
of a VA psychologist, he also indicated 
in March 1997 that he was receiving 
counseling at the Dayton Vet Center.  The 
RO attempted to obtain an authorization 
to obtain the counseling records but the 
veteran failed to respond to the request.  
The RO should again request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claims for 
hypertension and an acquired psychiatric 
disorder, to include PTSD.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.  The veteran is advised that, 
while the VA may be required to assist 
him in obtaining records, that "duty" 
is not a one way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The RO must review the response from 
USASCRUR and prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.  In preparing the report, the 
veteran should be contacted to determine 
if the [redacted] noted above is 
the "friend" that was killed in 
Vietnam.  If so, it should be noted in 
the report that the event did not occur 
while the veteran was in Vietnam, nor 
while he was in service.

3.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
psychiatric disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any stressors described 
above, and the examiner is instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD, under 
DSM-IV, have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should specifically note which 
verified stressor referred to in the RO's 
report was relied upon to support the 
diagnosis.  The report of examination 
must include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  The veteran should also be afforded a 
VA examination to assess his current 
level of disability relative to his 
hypertension.  In scheduling the 
veteran's examinations for his 
hypertension and his PTSD, the veteran 
should be informed that if he fails to 
report for the examinations, his 
hypertension claim will be denied and 
that his claim for service connection for 
PTSD will be decided based upon the 
evidence of record.  38 C.F.R. § 3.655(b) 
(1998).

5.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the RO should review the 
VA psychiatric examination report to 
verify that any diagnosis of PTSD was 
based on a corroborated history.  If the 
examiner relied upon a history which is 
not verified or corroborated, that 
examination report must be returned as 
inadequate for rating purposes

6.  Thereafter, the RO should adjudicate 
the issues of service connection for PTSD 
and a higher rating for hypertension.  In 
its adjudication of the hypertension 
issue, the RO should not make any 
reference to an increased rating as 
contemplated under Francisco v. Brown, 7. 
Vet. App. 55, 58 (1994).  Rather, the 
issue for adjudication is what evaluation 
is warranted for hypertension since 
December 7, 1993.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the 
determinations remain unfavorable the RO 
must furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.  Moreover, the RO must document 
their consideration of a staged rating 
with respect to the claim concerning the 
rating to be assigned hypertension.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

